DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in DE102018208513.7 on 5/29/2018. It is noted, however, that applicant has not filed a certified copy of the DE102018208513.7 application as required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements submitted on 4/06/2021 and 11/23/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner. 

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission received 2/28/2022 has been entered.

Response to Arguments
Applicant's arguments filed 2/28/2022 have been fully considered but they are not persuasive.  Applicant’s arguments are additionally drawn towards newly amended claim language.

Claim Objections
Claims 1-6, and 8-12 objected to because of the following informalities:  
Regarding claim 1, the claim recites in line 8:
“other image is the displayed over the entire.,..”  
However, this should seemingly be --other image is [[the]] displayed over the entire…--
Regarding claim 12, the claim recites in line 10:
“other image is the displayed over the entire.,..”  
However, this should seemingly be --other image is [[the]] displayed over the entire…--
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are outlined in Table 1.1 below.

GENERIC PLACEHOLDER COUPLED WITH FUNCTIONAL LANGUAGE
CORRESPONDING STRUCTURAL SUPPORT FROM SPECIFICATION
“a communication interface for data communication” (claim 5)
[0030] discloses that the telephony unit has a communication interface serving for connecting a telephony unit and/or camera-monitor system to an external cell phone for the transmission of signals.
“a transmission unit for transmitting” (claim 6)
[0031] discloses that the telephony unit has a transmission unit serving for connecting the telephony unit to a loudspeaker system of the motor vehicle for the transmission of signals.
“telephony unit…embodied for” (claim 9)
Fig. 2 illustrates telephony unit (106) comprising modules 107, 108, 109, 110, 112.


Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 1-6, and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Schofield et al. (US 20120062744 A1) (hereinafter Schofield) in view of Corcoran et al. (US 20160212354 A1) (hereinafter Corcoran) in view of Takayuki et al. (WO 2011049070 A1; machine translation provided herewith) (hereinafter Takayuki).
Regarding claim 1, Schofield discloses:
A camera-monitor system for a motor vehicle, comprising: 
a camera that is embodied to provide a first image of an environment of the motor vehicle; [See Schofield, Figs. 26A, 26B illustrate vehicle camera 2645, and Fig. 21 illustrates vehicle cameras 2146 and 2156 mounted on side view mirror assemblies of the vehicle; See Schofield, ¶ 0291-0292 discloses a video camera mounted in an exterior mirror casing of an exterior mirror assembly, wherein the video camera provides image output to any of an in-cabin mirror-mounted, windshield-mounted/header-mounted and/or interior cabin pillar-mounted video screens.]
a monitor for representing images of the camera, [See Schofield, ¶ 0404, 0408-0409 discloses a monitor 6812 and video display 6859 which displays images captured by rear-mounted or side-mounted vehicle cameras.] said monitor having a telephony unit; [See Schofield, ¶ 0404 discloses a cellular phone system including the complete telecommunication system/antenna/transceiver and/or a telematic system including antenna and transceiver.]
Schofield does not appear to explicitly disclose:

However, Corcoran discloses:
wherein the monitor displays the first image and at least one other image and wherein a portion of the monitor displaying the first image is relative to the vehicle speed; and [See Corcoran, ¶ 0018, 0033, 0035-0036,  discloses that one or more subsidiary fields of view may narrow when the vehicle moves forward, and further that the subsidiary fields of view may become progressively narrower as the vehicle speed increases; See Corcoran, Figs. 2b, 2c illustrate a monitor displaying (at least) first and second images occupying a portion of the monitor.]
It would have been obvious to the person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed by Schofield to add the teachings of Corcoran in order to reduce driver distraction by allowing the angular extent of various fields of view provided by cameras around a vehicle to be narrowed in correspondence with a vehicle speed (Corcoran, ¶ 0033).
Schofield in view of Corcoran does not appear to explicitly disclose:
wherein the at least one other image is from the telephony unit and wherein the at least one other image is the displayed over the entire monitor when the vehicle speed is zero.
However, Takayuki discloses:
[See Takayuki, pg. 27 first and second paragraphs, and Fig. 6 disclose detecting that a vehicle is parked.  Particularly, a user may check a map information and the like in full screen while the vehicle is parked; See Takayuki, Fig. 6 illustrates transforming a display screen from a split display screen to full screen while parked.]
It would have been obvious to the person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed by Schofield in view of Corcoran to add the teachings of Takayuki in order to allow a driver to interact with map information in a full screen while parked.

Regarding claim 2, Schofield in view of Corcoran in view of Takayuki discloses all the limitations of claim 1.
Schofield discloses:
the telephony unit further comprising a microphone that is part of the monitor. [See Schofield, ¶ 0404 discloses a microphone system (6850) provided for use in voice command interactions, cellular phone interactions, telematics communications and the like.]

Regarding claim 3, Schofield in view of Corcoran in view of Takayuki discloses all the limitations of claim 1.
Schofield discloses:
the telephony unit further comprising a further camera that is part of the monitor. [See Schofield, ¶ 0404 discloses a video camera for imaging a portion of the interior cabin (for example, viewing an occupant of the vehicle – such as a driver’s head/face; See Schofield, Fig. 68 illustrates video camera element (6843) as part of a monitor (6812).]

Regarding claim 4, Schofield in view of Corcoran in view of Takayuki discloses all the limitations of claim 1.
Schofield discloses:
the telephony unit further comprising a loudspeaker that is part of the monitor. [See Schofield, ¶ 0404 and Fig. 68 discloses a loudspeaker (6852) suitable to audibly convey to the driver navigational directions/instructions, etc.]

Regarding claim 5, Schofield in view of Corcoran in view of Takayuki discloses all the limitations of claim 1.
Schofield discloses:
further comprising a communication interface for data communication with an external cell phone. [See Schofield, ¶ 0404 discloses that cell phone and other function user access control interfaces/buttons (6874, 6876) are included facing towards a driver/interior cabin occupant of housing (6859).  The same paragraph additionally discloses that “other accessories” may include a cellular phone system including the complete telecommunication system/antenna/transceiver and/or a telematics system including antenna and transceiver (and for coupling with an external cell phone as such), etc.]

Regarding claim 6, Schofield in view of Corcoran in view of Takayuki discloses all the limitations of claim 1.
Schofield discloses:
further comprising: a loudspeaker system being part of the motor vehicle; and [See Schofield, ¶ 0254, 0426 discloses a loudspeaker capable of being located elsewhere in a vehicle besides in an accessory housing.]
a transmission unit for transmitting audio information to the loudspeaker system of the motor vehicle. [See Schofield, ¶ 0254 discloses a telecommunication device detecting an incoming phone call and directing the output for phone calls to speakers located either in the mirror assembly or elsewhere in the vehicle.]

Regarding claim 8, Schofield in view of Corcoran in view of Takayuki discloses all the limitations of claim 1.
Schofield discloses:
wherein the telephony unit is fully integrated into a housing of the monitor. [See Schofield, ¶ 0256 discloses that any of the microphones, speakers, video cameras, video screen may be incorporated into a mirror casing, mounting bracket, a pod mounted to the mounting bracket, or a header; See Schofield, Fig. 68 illustrates a “telephony unit” (microphone 6850, camera 6843, interface 6874, etc.) fully integrated into a housing 6859 of the monitor 6812.]

Regarding claim 9, Schofield in view of Corcoran in view of Takayuki discloses all the limitations of claim 1.
Schofield discloses:
wherein the telephony unit is embodied for simultaneous image and sound transmission or for pure sound transmission. [See Schofield, ¶ 0404 discloses audibly conveying navigational directions/instructions from a GPS system.]

Regarding claim 10, Schofield in view of Corcoran in view of Takayuki discloses all the limitations of claim 1.
Schofield discloses:
wherein the camera monitor system is embodied as a mirror replacement system for the motor vehicle. [See Schofield, ¶ 0277-0278, 0332 discloses a rearward field of view camera may be directed specifically to capture a supplemental rearward field of view to that of driver-side exterior mirror, or may be directed to view further back along the highway to as to replicate/extend, and even replace the field of view of a driver-side exterior mirror.]

Regarding claim 11, Schofield in view of Corcoran in view of Takayuki discloses all the limitations of claim 10.
Schofield discloses:
wherein the mirror replacement system for the motor vehicle is embodied as a telephony system. [See Schofield, ¶ 0404 discloses a cellular phone system including the complete telecommunication system/antenna/transceiver and/or a telematic system including antenna and transceiver.]

Regarding claim 12, Schofield discloses:
A camera-monitor system for a motor vehicle, comprising:
a first camera that is embodied to provide a first image of an environment of the motor vehicle; [See Schofield, Figs. 26A, 26B illustrate vehicle camera 2645, and Fig. 21 illustrates vehicle cameras 2146 and 2156 mounted on side view mirror assemblies of the vehicle; See Schofield, ¶ 0291-0292 discloses a video camera mounted in an exterior mirror casing of an exterior mirror assembly, wherein the video camera provides image output to any of an in-cabin mirror-mounted, windshield-mounted/header-mounted and/or interior cabin pillar-mounted video screens.]
a monitor for representing images of the camera, [See Schofield, ¶ 0404, 0408-0409 discloses a monitor 6812 and video display 6859 which displays images captured by rear-mounted or side-mounted vehicle cameras.] said monitor having a telephony unit, [See Schofield, ¶ 0404 discloses a cellular phone system including the complete telecommunication system/antenna/transceiver and/or a telematic system including antenna and transceiver.] wherein the telephony unit is at least partially integrated into a housing of the [See Schofield, ¶ 0404 discloses a housing portion (6859, per Fig. 68); See Schofield, ¶ 0408 discloses a telecommunication and/or computing accessory (6927) can be removably docked into docking station (6828) of an accessory module (6812).  Hence, the detachable nature interpreted as being “partially integrated” into the housing.]
Corcoran discloses:
wherein the monitor displays the first image and at least one other image and wherein a portion of the monitor displaying the first image is relative to the vehicle speed; and [See Corcoran, ¶ 0018, 0033, 0035-0036,  discloses that one or more subsidiary fields of view may narrow when the vehicle moves forward, and further that the subsidiary fields of view may become progressively narrower as the vehicle speed increases; See Corcoran, Figs. 2b, 2c illustrate a monitor displaying (at least) first and second images occupying a portion of the monitor.]
The reasons to combine the cited prior art are applicable to those presented for previously rejected claim 1.
Takayuki discloses:
wherein the at least one other image is from the telephony unit and wherein the at least one other image is the displayed over the entire monitor when the vehicle speed is zero.[See Takayuki, pg. 27 first and second paragraphs, and Fig. 6 disclose detecting that a vehicle is parked.  Particularly, a user may check a map information and the like in full screen while the vehicle is parked; See Takayuki, Fig. 6 illustrates transforming a display screen from a split display screen to full screen while parked.]
The reasons to combine the cited prior art are applicable to those presented for previously rejected claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20190197327 A1			Mangla; Mayank et al.
US 20200317213 A1			OBA; EIJI et al.
US 20030117728 A1			Hutzel, Barry W. et al.
US 9227568 B1				Hubbell; Jerry K. et al.
US 20160062583 A1			Ricci; Christopher P.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK E DEMOSKY whose telephone number is (571)272-8799.  The examiner can normally be reached on Monday - Friday 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 5712727384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.